          Case 2:20-cv-04096-GAM Document 46 Filed 09/15/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                             Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                           DEFENDANTS’ SUPPLEMENTAL SUBMISSION

     1. During the September 15, 2020 hearing concerning Plaintiffs’ motion to compel a
        30(b)(6) deposition, the Court requested additional information concerning a July 10,
        2020 Stand-Up Talk memorandum titled “Mandatory Stand-Up Talk: All Employees.”

     2. Attached as Exhibit A is a declaration by Robert Cintron that Defendants filed in a
        related matter before the U.S. District Court for the Southern District of New York
        (“Jones”)1 providing additional information concerning the source and effect of the July
        10, 2020 memorandum referenced in paragraph 1 above.2

     3. Attached as Exhibit B is a declaration by Angela Curtis that Defendants filed in Jones
        concerning the source and effect of the July 10, 2020 memorandum referenced in
        paragraph 1 above.3

     4. Defendants will provide further information should the Court find it necessary.




1
  Jones v. USPS, 20-cv-6516 (S.D.N.Y.).
2
  The declaration attached as Exhibit A refers to a prior declaration submitted by Robert Cintron,
which previously was submitted to the Court as ECF No. 37-1.
3
  The declaration attached as Exhibit B refers to a prior declaration submitted by Angela Curtis,
which was submitted to the Court as ECF No. 37-1.
                                                 1
        Case 2:20-cv-04096-GAM Document 46 Filed 09/15/20 Page 2 of 3




Dated: September 15, 2020


                                   Respectfully submitted,


                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ERIC WOMACK
                                   Assistant Branch Director, Federal Programs Branch


                                   /s/ Kuntal Cholera
                                   KUNTAL V. CHOLERA
                                   JOSEPH E. BORSON
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   kuntal.cholera@usdoj.gov

                                   Attorneys for Defendants




                                      2
         Case 2:20-cv-04096-GAM Document 46 Filed 09/15/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
users receiving ECF notices for this case.

                                             /s/ Kuntal Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants




                                                3
